TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2014



                                      NO. 03-13-00813-CR


                                   Wesley Perkins, Appellant

                                                 v.

                                  The State of Texas, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
     DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE ROSE




This is an appeal from the order entered by the trial court on December 4, 2013. Having

reviewed the record, it appears that the Court lacks jurisdiction over this case. Therefore, the

Court dismisses the appeal for want of jurisdiction. The appellant shall pay all costs relating to

this appeal, both in this Court and the court below.